DETAILED ACTION
Claim 17 is withdrawn for consideration.  A complete action on the merits of pending claims 1-16 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of use, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/22.
Applicant's election with traverse of the grasping instrument in the reply filed on 5/2/22 is acknowledged.  The traversal is on the grounds that there would not be a search burden.  This is not found persuasive because as stated in the restriction filed 3/4/22, the search strategies would be different searching for a method rather than an apparatus.  The patentability of an apparatus relies on the structure of the apparatus not the way that it is used; such as, in the liver.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The outer front and outer back surfaces are opposite one another The examiner is not clear on how a structure that is on the front surface is influencing the first flow which is on the back surface.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClurken et al US 20050033278.
Regarding claims 1, 5, 9, and 11, McClurken teaches a first grasping jaw having opposed respective proximal and distal end portions (Fig. 8 18b), and an outer front surface (Fig. 10 surface of electrode 25b); and a second grasping jaw (Fig. 9 18a) configured to be engaged with first grasping jaw so as to relatively pivot with respect to one another (Figs. 8 and 9), wherein the first grasping jaw includes a grasping surface formed on the outer front surface and opposing the second grasping jaw (Fig. 13 the surface of 25b engaging tissue), a back surface formed on the outer front surface and facing an opposite side to the grasping surface (Fig. 13 the surface with fluid flow), a first recessed portion formed in the back surface toward a side of the grasping surface and forming a first flow path on which a liquid flows from the proximal end portion toward the distal end portion of the first grasping jaw (Fig. 10 25b recessed from insulator 27b to form fluid channel manifold 24b), a second recessed portion formed in the outer front surface toward the side of the grasping surface extending in continuation with the first recessed portion and in a direction intersecting the first recessed portion and forming a second flow path on which the liquid flows toward the side of the grasping surface (Fig. 10 holes 26b), and a liquid port formed through the proximal end portion of the first grasping jaw so that the liquid flows into the first recessed portion in the back surface (Fig. 10 and par. [0110] tubes leading into manifold 24b) and an adjacent surface formed adjacent to the first flow path and the second flow path (Fig. 10 bottom of manifold), and the first flow path has a surface having higher hydrophilicity than the adjacent surface (par. [0036] parts of the flow path can have the hydrophilic material and some don’t have to), and wherein the first flow path and the second flow path each of which has at least one of a surface subjected to knurling, a surface with hydrophilic coating applied thereon, a wavy structure surface formed thereon and a surface with a hydrophilic fractal structure formed thereon (par. [0036]).
Regarding claim 2, McClurken teaches wherein the second recessed portion includes inclined surfaces on the second flow path, and the inclined surfaces are formed extending from a side of the back surface toward the side of the grasping surface as the inclined surfaces become away from a central position in a width direction of the first grasping jaw and are inclined relative to the back surface (par. [0195] coming out of holes 26b the fluid flows into a U-shaped space).
Regarding claims 3 and 10, McClurken teaches wherein the first grasping jaw includes a redirecting portion at the outer front surface that changes a first flow of the liquid that runs from the proximal end portion to the distal end portion along the first flow path to the second flow of the liquid that run along the inclined surfaces toward opposite sides away from the central position in the width direction of the first grasping jaw (par. [0196] and Fig. 20 the groove 28 is U-shaped thus going from a the smaller opening 26 to 28 the water has more room to disperse which effects the flow of fluid in the first flow).
Regarding claim 4, McClurken teaches wherein the first grasping jaw includes a wall formed facing the proximal end portion and on the distal end side of the first flow path and the wall surface is disposed adjacent to distal end sides of the inclined surfaces and extending along the inclined surfaces toward opposite sides away from the central position in the width direction of the first grasping jaw (Figs. 10 and 12 distal end of 18b forming a wall).
Regarding claims 6 and 13, McClurken teaches wherein the inclined surfaces are formed on the distal end portion of the first grasping jaw and wherein the second flow path is formed on the distal end portion of the first grasping jaw (Fig. 10 they are throughout the entire jaw).
Regarding claims 7 and 14, McClurken teaches wherein the inclined surfaces each of which formed in an arcuate shape having a center thereof located on the side of the grasping surface in a cross-section perpendicular to a direction of extending disposition of the first grasping jaw and wherein the second flow path is formed in arcuate shapes each of which has a center thereof located on the side of the grasping surface in a cross-section perpendicular to a direction of extending disposition of the first grasping jaw (par. [0193] they are circular of U shaped).
Regarding claims 8 and 15, McClurken teaches wherein the first grasping jaw includes an electrode, on which the grasping surface is formed and to which high frequency electric energy is supplied (par. [0193]).
Regarding claim 12, McClurken teaches wherein the adjacent surface is at least one of a surface with water-repellent coating applied thereon and a surface with a water-repellent fractal structure formed thereon (par. [0194] many of the materials of the jaw are hydrophobic like PEEK).
Regarding claim 16, McClurken teaches wherein the adjacent surface includes a first adjacent surface and a second adjacent surface, and a third adjacent surface is formed adjacent to the second flow path, a first boundary is formed between the first adjacent surface and the first flow path, a second boundary is formed between the second adjacent surface and the first flow path, a third boundary is formed between the first adjacent surface and the second flow path, a fourth boundary is formed between the second adjacent surface and the second flow path, and a fifth boundary is formed between the third adjacent surface and the second flow path (Annotated Fig. 26 additionally there are multiple second flow paths so there can be many surfaces and boundaries throughout the jaw).
Annotated Figures
[AltContent: arrow][AltContent: textbox (Fifth Boundary )][AltContent: arrow][AltContent: textbox (Fourth Boundary )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Boundary )][AltContent: textbox (First Boundary )][AltContent: arrow][AltContent: textbox (Second Boundary )]
    PNG
    media_image1.png
    386
    424
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794